Citation Nr: 1616045	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  04-07 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and joint space narrowing of the right knee (right knee disability).
 
2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and joint space narrowing of the left knee (left knee disability).

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (psychiatric disability).

 4.  Entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by bilateral elbow pain and bilateral hip pain.
 
 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1971 to February 1998. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from June 2002 and October 2004 rating decisions of the RO in Roanoke, Virginia.

In October 2007, the Veteran presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge, seated in Washington, D.C.  A copy of transcript of the hearing is associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

In March 2008, the Board remanded these matters on appeal for additional development, and thereafter they were returned to the Board for further appellate action.  In June 2012 decision, the Board awarded service connection for PTSD as well as degenerative joint disease in both knees, and remanded the increased rating claims for readjudication following the implementation of those awards.  The Board also remanded the issue for entitlement to service connection for qualifying chronic disability manifested by bilateral elbow pain and bilateral hip pain for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his right knee, left knee, and psychiatric disabilities, as well as entitlement to service connection for qualifying chronic disability manifested by bilateral elbow pain and bilateral hip pain.  Regrettably, the Board finds that additional development is required prior to adjudication of the claims.  

Initially, the Board observes that there are outstanding records of pertinent treatment that should be obtained and associated with the claims folders.  Notably, the record only contains the Veteran's VA treatment records dated through July 2008 and his treatment records from military medical facility in Bethesda through May 2010.  In addition, the record reflects that the Veteran currently receives treatment through TRICARE for his disabilities.  See December 2012 VA joints examination report.  TRICARE is a federal program operated by the Department of Defense for retirees and dependents; however, it does not appear that any attempts have been made to obtain these records.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2015).  The claims folder needs to be updated with his treatment records prior to adjudication of the claims on appeal.  

In addition, the Veteran should be afforded with new VA examinations to evaluate the severity of his right knee, left knee, and psychiatric disabilities.  The Veteran's right and left knee disabilities have not been evaluated by VA since March 2010, and his psychiatric disability has not been evaluated by VA since September 2005.  The Board finds that more contemporaneous evaluations are needed prior to adjudication of the claims. 

A remand is also needed to obtain a supplemental VA medical opinion that addresses etiology of the Veteran claimed bilateral elbow pain and bilateral hip pain to ensure compliance with the previous June 2012 Board remand directives.  The record now contains the report of a December 2012 VA examination, in which the VA examiner concluded that the objective clinical evidence did not demonstrate any pathology involving the elbows or hips.  However, the VA examiner failed to consider the prior medical evidence of degenerative pathology involving the elbows and hips.  See a February 2010 bone scan from Walter Reed Medical Facility and a March 2010 VA joints examination report.  Moreover, the 2012 VA examiner failed to provide any medical opinion on the etiology of the Veteran's claimed disorders as requested by the June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notably, in order to support an award of service, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319   (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Despite the lack of objective findings observed during the 2012 VA examination, the medical evidence does reflect diagnoses involving the Veteran's elbows and hips at some point during this appeal.  As such, a supplement VA medical opinion is needed that addresses the etiology of the Veteran's claimed bilateral elbow pain and bilateral hip pain, to include consideration as a qualifying chronic disability.  

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records since July 2008 as well as any of his medical records from military facilities in Bethesda, Maryland since May 2010.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Seek the Veteran's assistance in identifying and obtaining outstanding records of TRICARE treatment for his disabilities, and associate them with the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. Obtain a supplemental opinion from the examiner who conducted the December 2012 VA Joints examination.  If that examiner is unavailable, obtain an opinion from another medical professional.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner. 

Based on a review of the medical evidence of record, including the March 2010 and December 2012 VA examination reports, the examiner must provide the following opinions: 

a)  Is it at least as likely as not that the Veteran's claimed bilateral elbow pain and bilateral hip pain are due to a known diagnosable disease entity?  If the examiner does not find that the Veteran has a current disability involving his elbows or hips, he or she must state so and reconcile the prior medical evidence that suggested degenerative arthritis in the elbows and hips. 

b)  For each known clinical diagnosis, if any, the examiner must opine regarding whether it is at least as likely as not (50 percent probability or greater) that each currently diagnosed disability is due to an event or incident of his period of active service.

c)  For the symptoms not part of a known clinical diagnosis, if any, the examiner must opine regarding whether is it at least as likely as not that the Veteran's symptoms constitute an undiagnosed illness or medically unexplained chronic multisymptom illness.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  The reviewer/examiner is advised that absolute certainty is not required.  If the examiner still concludes that a conclusive opinion cannot be rendered, the examiner should precisely state the reasons for this conclusion, addressing what facts cannot be determined, whether all procurable and assembled data have been considered, and whether additional research, examination, or testing might facilitate a conclusive opinion. 

4. After the additional development has been completed, then readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




